Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim features, specifically for claim 1, of a processor configured to (1) select, for each time step of the prediction horizon, a subset of a corresponding set of external sensors accessible for a corresponding time step with external measurements sufficient to estimate the state of the vehicle that satisfies the constraint on state estimation accuracy for the corresponding time step while reducing a total communication cost of acquiring the external measurements over the prediction horizon, wherein a state estimation accuracy for a time step is a function of a previous state estimation accuracy for a previous time step; (2) request the external measurements from the subset of external sensors determined for a current time step; and (3) estimate the state of the vehicle using the internal measurements of the internal sensors and the requested external measurements of the subset of external sensors determined for the current time step when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.
The claim features, specifically for claim 20, of selecting, for each time step of the prediction horizon, a subset of a corresponding set of external sensors with external measurements sufficient to estimate the state of the vehicle that satisfies the constraint on state estimation accuracy for a corresponding time step while reducing a total communication cost of acquiring the external measurements over the prediction horizon, wherein a state estimation accuracy for a time step is a function of a previous state estimation accuracy for a previous time step when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.
The best prior art found, cited below, were either directed to receding horizon state estimation for non-autonomous vehicle related equipment or were related to autonomous vehicles (AV) but used receding state estimation for the purposes of predicting the next outcome of the AV using internal sensors and did .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellis et al. (U.S. Patent Publication No. 2020/0218272) teaches a driver-centric model predictive controller.
Goldsmith et al. (U.S. Patent No. 10,860,002) teaches a receding horizon reference governor.
Nilsson (U.S. Patent Publication No. 2018/0059670) teaches a method of road vehicle trajectory planning.
Maila et al. (U.S. Patent Publication No. 2020/0097010) teaches an autonomous vehicle technology for facilitating safe stopping according to hybrid paths. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/ANTHONY M GARTRELLE/
Examiner, Art Unit 3661
4/15/2021   

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661